DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Arguments
The amendments submitted 05/24/2021 have been entered.  Claims 1-4 and 6-17 remain pending.
The Prior Art is:
Behjat et al., U.S. Patent Publication 2020/0080415, hereinafter referred to as Behjat
Applicant’s arguments with respect to claim 1 have been considered but are considered moot as a new interpretation of the prior art is being applied as detailed below.  In the interest of compact prosecution, Examiner wishes to respond to specific arguments as they relate to the prior art and present claim embodiments.
Regarding Claim 1, Applicant argues that the prior art (primarily Behjat) does not disclose an electric heater as the pressure increasing mechanism of the downhole assembly.  Examiner notes that, as discussed previously, in a sealed system which utilized a fixed volume and a pressure intensifier, the necessary end result of the pressure intensifier operation is a local increase in temperature, hence a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behjat et al., U.S. Patent Publication 2020/0080415, hereinafter referred to as Behjat .
Regarding Claim 1, Behjat discloses a downhole plug and abandonment system comprising:
A well tubular structure having an inside wall and being arranged in a borehole (casing 2 lines wellbore 10 as seen in Figure 1; Paragraph 0043);
A first plug arranged in the well tubular structure for sealing off a lower part of the well tubular structure (lower plug 18 isolates the downhole portion of the bore; Paragraph 0044);
A second plug arranged in the tubular at a distance above the first plug isolated a confined space having a space pressure extending from the first and second plugs (upper plug 4 isolates an intermediate space 16; Paragraph 0044);
Wherein a wireless abandonment device is arranged in the confined space, the abandonment device comprising:
A unit configured to increase the space pressure below the second plug to a test pressure in the confined space, the test pressure being applied to the first and second plugs (pressurizing member 14 is used to increase the local isolated pressure of the isolated space; Paragraph 0044);
A sensor configured to measure a pressure in the confined space during application of the test pressure in the confined space to verify sealing of the second plug (pressure sensor 24 is used to measure the confined space local pressure; Paragraph 0044);
A device communicate module (including storage unit 23) configured to receive an input from the sensor and to communicate signals from the abandonment device (by transmitting recorded pressures to data receiver 26; Paragraph 0044);
Wherein the unit comprises a heating element in so far as the release of the pressurized fluid (via high pressure intensifier 14) would necessarily act to locally increase the temperature by virtue of 
Regarding Claim 2, Behjat further discloses that at least the second plug has no through-bore for a cable, conductor, optic line, or control line (as seen in Figure 1, plug 4 has no bore, and instead uses wireless communication; Paragraph 0044).
Regarding Claim 3, Behjat further discloses that a downhole tool (26) arranged in the wellbore above the second plug (as seen in Figure 1) the tool comprising a communication module for receiving signals from the abandonment device (Paragraph 0044).
Regarding Claim 4, Behjat further discloses that the downhole tool (26) comprises a tool sensor, in the form a pressure data receiver, such that it detects pressure signals from the abandonment device transmitter (Paragraph 0044).
Regarding Claim 12, Behjat further discloses that the abandonment device comprises an anchoring arrangement configured to anchor the device to the wall of the well tubular between the first and second tubulars (as seen in at least Figure 1, the abandonment device is held in place across the tubular requiring at least some generic anchoring device).
Regarding Claims 13 and 14, Behjat discloses a downhole plug an abandonment method comprising:
Arranging a first plug (18) in a well tubular (2) for sealing off a lower part of the well tubular structure (Paragraph 0044);
Arranging an abandonment device above the first plug (as seen in Figure 1, elements including 14, 24, 20, 22, and 23 form a device for monitoring and altering the space above plug 18; Paragraph 0044);

Increasing the pressure to a test pressure in the confined area between the first and second plugs by means of the abandonment device, the test pressure being applied to both the first and second plugs (using pressure intensifier pump 14, the local pressure of the isolated space defined by the first and second plugs is increased, wherein the intensifier may be considered an electric heater given that the intensifier is powered using downhole battery/power source 20; Paragraph 0044);
Measuring a pressure of the confined space during application of the test pressure to verify sealing of the second plug (using sensor 24; Paragraph 0044);
Communicating the measurement via transmitting device (23) to a downhole tool receiver (26) above the second plug (Paragraph 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Behjat (2020/0080415) in view of Bisset, U.S. Patent Publication 2010/0314562, hereinafter referred to as Bisset.
Regarding Claims 6 and 17, Behjat discloses a downhole plug and abandonment system comprising:
A well tubular structure having an inside wall and being arranged in a borehole (casing 2 lines wellbore 10 as seen in Figure 1; Paragraph 0043);
A first plug arranged in the well tubular structure for sealing off a lower part of the well tubular structure (lower plug 18 isolates the downhole portion of the bore; Paragraph 0044);
A second plug arranged in the tubular at a distance above the first plug isolated a confined space having a space pressure extending from the first and second plugs (upper plug 4 isolates an intermediate space 16; Paragraph 0044);
Wherein a wireless abandonment device is arranged in the confined space, the abandonment device comprising:
A unit configured to increase the space pressure below the second plug to a test pressure in the confined space, the test pressure being applied to the first and second plugs (pressurizing member 14 is used to increase the local isolated pressure of the isolated space; Paragraph 0044);
A sensor configured to measure a pressure in the confined space during application of the test pressure in the confined space to verify sealing of the second plug (pressure sensor 24 is used to measure the confined space local pressure; Paragraph 0044);
A device communicate module (including storage unit 23) configured to receive an input from the sensor and to communicate signals from the abandonment device (by transmitting recorded pressures to data receiver 26; Paragraph 0044);

While Behjat discloses the use of a pressure intensifier for increasing the local pressure as discussed, it does not disclose that such a mechanism uses a power charge.
Additionally, Bisset teaches the use of a downhole tool with a mechanism for increasing the local pressure in an isolated compartment (chamber 22) through the use of a combustible material (5) which deflagrates to form a gas and increases the pressure in the chamber (Paragraph 0009).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the pressure intensifier pump and fluid reservoir for a power change as taught by Bisset.  Doing so merely constitutes a substitution of one known manner of increasing a local pressure in a downhole tool for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Behjat (2020/0080415) in view of Hoefler et al., U.S. Patent Publication 2017/0096871, hereinafter referred to as Hoefler.
Regarding Claims 7 and 17, Behjat discloses a downhole plug and abandonment system comprising:
A well tubular structure having an inside wall and being arranged in a borehole (casing 2 lines wellbore 10 as seen in Figure 1; Paragraph 0043);
A first plug arranged in the well tubular structure for sealing off a lower part of the well tubular structure (lower plug 18 isolates the downhole portion of the bore; Paragraph 0044);

Wherein a wireless abandonment device is arranged in the confined space, the abandonment device comprising:
A unit configured to increase the space pressure below the second plug to a test pressure in the confined space, the test pressure being applied to the first and second plugs (pressurizing member 14 is used to increase the local isolated pressure of the isolated space; Paragraph 0044);
A sensor configured to measure a pressure in the confined space during application of the test pressure in the confined space to verify sealing of the second plug (pressure sensor 24 is used to measure the confined space local pressure; Paragraph 0044);
A device communicate module (including storage unit 23) configured to receive an input from the sensor and to communicate signals from the abandonment device (by transmitting recorded pressures to data receiver 26; Paragraph 0044);
Wherein the unit comprises a heating element in so far as the release of the pressurized fluid (via high pressure intensifier 14) would necessarily act to locally increase the temperature by virtue of increasing the pressure in an isolated volume and in turn increasing the local temperature (Paragraph 0044).
While Behjat discloses the above structures and operation of the pressure intensifier for increasing the local pressure using a local fluid chamber, it does not disclose that the fluid in the chamber for release is a gas.
Additionally, Hoefler teaches the use of a downhole packer which may include an isolated space which is tested for sealing by applying a fluid (either liquid or gas) under pressure to a space (88; Paragraph 0028).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behjat (2020/0080415) in view of Pipchuk et al., U.S. Patent Publication 2011/0017448, hereinafter referred to as Pipchuk.
Regarding Claim 8, Behjat discloses the limitations presented in Claim 1 as previously discussed related to the sensors of the abandonment device.  While Behjat discloses that the testing volume (16) is known (so as to allow the application of a desired fluid pressure), it does not expressly disclose that a sensor on the abandonment device is configured to measure a volume thereof.
Additionally, Pipchuk teaches the use of a downhole tool which may utilize isolating plugs to create an isolated volume, wherein the tool includes a series of sensors which may be used to measure, among multiple properties, pressure and volume of a given area (Paragraphs 0062, 0065).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the abandonment device of Behjat to include a volume determination sensor as taught by Pipchuk.  Doing so merely constitutes the addition of another type of downhole sensor used to measure a property of an isolated space for the purpose of wellbore testing (Paragraphs 0062, 0065).
Claims 9-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Behjat (2020/0080415)  in view of Crow, U.S. Patent Publication 2013/0299165, hereinafter referred to as Crow.
Claim 9, Behjat discloses the limitations presented in Claim 1 as previously discussed.  While Behjat discloses that at least the upper plug (4) may be made of cement (Paragraph 0044), it does not expressly disclose that a lower isolating plug is made of cement.
Additionally, Crow teaches the use of a cased wellbore having multiple spaced barriers (204) for isolating intermediate fluid volumes (206) for testing, wherein the isolation barrier may take the form of cement plugs (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the mechanism construction of the first lower plug of Behjat for a cement isolation plug as taught by Crow.  Doing so merely constitutes the substitution of one known isolation plug for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claims 10 and 11, Behjat discloses that the abandonment device uses a form of wireless communication to transmit data through the cement of plug 4 as previously discussed (Paragraph 0044), but does not expressly disclose that the cement includes a plurality of sensors configured to form a mesh network.  
Additionally, Crow teaches that the cement barrier comprises a plurality of sensor units (208) configured to form a mesh network (in so far as there exists a plurality of sensor elements communicating with a control/monitoring system; Paragraph 0031), the mesh network configured to determine cement characteristics sensors 208 which are positioned within the cement layer necessarily measure properties of the surrounding cement while active; Paragraph 0031).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic wireless communication system of Behjat to include a mesh network of sensors/detectors as taught by Crow for communicating data.  Doing so merely constitutes a substitution of one known communication system between isolated zones of a wellbore for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 15 and 16, Behjat discloses the limitations presented in Claim 13 as previously discussed.  While Behjat discloses that there is a communication link between a transmitter (23) and receiver (26) in a preferred wireless fashion, it does not expressly include a mesh network formed in the second plug or an express nature of the communication signals.
Additionally, Crow teaches that the cement barrier comprises a plurality of sensor units (208) using electromagnetic radiation to communicate, forming an electromagnetic communication mesh network (in so far as there exists a plurality of sensor elements communicating with a control/monitoring system; Paragraph 0031), the mesh network configured to determine cement characteristics sensors 208 which are positioned within the cement layer necessarily measure properties of the surrounding cement while active; Paragraph 0031).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic wireless communication system of Behjat to include a mesh network of sensors/detectors as taught by Crow for communicating data.  Doing so merely constitutes a substitution of one known communication system between isolated zones of a wellbore for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676